       Case 1:17-md-02800-TWT Document 844 Filed 10/07/19 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 In re: Equifax Inc. Customer                  MDL Docket No. 2800
 Data Security Breach Litigation               No. 1:17-md-2800-TWT
                                               CONSUMER ACTIONS
                                               Chief Judge Thomas W. Thrash, Jr.

                                               This document relates to:
                                               CONSUMER ACTIONS


                                               Drew Martin, et al v. Equifax, Inc. et
                                               al
                                               No. 3:17-cv-00744-CWR-FKB




              PLAINTIFFS’ OBJECTION TO OPT-OUT DEADLINE

      COME NOW, the above-named Plaintiffs represented by Langston &

Langston, PLLC and Bailey & Galyen, by and through undersigned counsel, hereby

file their Objection to Opt-Out Deadline and would respectfully show the following:

      1.       On June 19, 2019, counsel for Plaintiffs were informed via e-mail that

a settlement had been reached between leadership and the defendant, Equifax, Inc.

Undersigned counsel for Plaintiffs obtained a copy of the proposed settlement.

      2.       The Order Directing Notice [#742] establishes an “opt-out deadline” of

November 19, 2019, by which Plaintiff’s may choose to forego inclusion in the

settlement.
                                           1
       Case 1:17-md-02800-TWT Document 844 Filed 10/07/19 Page 2 of 3




      3.     Undersigned counsel currently represents over 5,700 Plaintiffs in this

litigation. It is impossible to adequately advise this large number of clients on the

issue of accepting or rejecting the settlement in such a short time frame, especially

when the relief to which they may be entitled is so unclear. An additional 60 days

is needed so that Plaintiffs may make an informed decision whether to be included

in the settlement class.

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs and their counsel

respectfully object to the current opt-out deadline and request that this Court extend

the opt-out deadline an additional 60 days so that Plaintiffs will have time to be

adequately advised of the terms of the settlement before making a decision.

      Respectfully submitted, this the 7th day of October, 2019.

                                       /s/ C. Justin Broome
                                       Shane F. Langston, Esq.
                                       C. Justin Broome, Esq.
                                       Attorneys for Plaintiffs
OF COUNSEL:

Shane F. Langston, Miss. Bar No. 1061
Tex. Bar No. 24101017
shane@langstonlawyers.com
C. Justin Broome, Miss. Bar No. 104508
justin@langstonlawyers.com
LANGSTON & LANGSTON, PLLC
1161 La Mirada Ct.
Southlake, TX 76092
Telephone: (601) 969-1356
Facsimile: (601) 968-3866

Stephen C. Maxwell, Tex. Bar No. 13258500
                                          2
       Case 1:17-md-02800-TWT Document 844 Filed 10/07/19 Page 3 of 3




smaxwell@galyen.com
BAILEY & GALYEN
1300 Summit Avenue, Ste. 650
Fort Worth, Texas 76102
(817) 276-6000 Telephone
(817) 276-6010 Facsimile

                       STATEMENT OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared using 14-

inch Times New Roman font, in accordance with LR 5.1C.



                         CERTIFICATE OF SERVICE

      I hereby certify that on this date the foregoing document has been filed via

the Courts CM/ECF filing system which will send notification of such filing to all

counsel of record this 7th day of October, 2019.


                                             /s/ C. Justin Broome
                                             C. Justin Broome, Esq.




                                         3
